DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 5/6/2022is acknowledged.  The traversal is on the ground(s) that asserts that claims 1, 12, and 17 provide similar features .  This is not found persuasive because claim 1 (group I) requires a catalyst mediated magnetitic DNA probe has a materially different design does not overlap in scope and is not an obvious variant of methods that do not require a catalyst mediated magnetitic DNA probe.  Thus searching both would place a serious search burden on the office.  Further the method of claim 17 can be used to make a multiplexed spin chart device which is a materially different product.  Thus searching both would place a serious search burden on the office.
Claims 8-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/6/2022.
Priority
	The instant application was filed 07/17/2019  and claims priority from provisional application 62699525 , filed 07/17/2018.
Drawings
The specification teaches, “0052] Turning now to Figures 2A-2C, the Layout and Fabrication of a MB-SpinChip is shown in accordance with an illustrative embodiment. In an embodiment, the pattern of each layer on the MB-SpinChip 200 was designed with Adobe AI software and ablated on 2 mm thick PMMA by a laser cutter from Epilog Laser (Golden, CO). As shown in Figures 2A-2C and 11A-11F, the MB-SpinChip 200 includes five patterned layers of PMMA. MB-SpinChip 200 may be implemented as, for example, multiplexed bar-chart SpinChip 100 in Figure 1. Compared to Figure 2, Figures 11A-11F also shows detailed specifications. In an illustrative embodiment, layer-1 sheet 202 was designed in a flabellate shape (intersection angle: 4134°) with one common sample inlet (dark green represents a hollow hole at the diameter of 1.2 mm by the laser vector process at 60% power and 10% speed) connected with four branched channels (light green represents channels. Dimensions, 15 mm x 0.3 mm; depth: 0.5 mm by the laser raster process at 40% power and 30% speed) and four exhaust outlets (0.7 mm). Layer-2 sheet 204 was laser- ablated to create three inlets and two outlets for four parallel units, including the sample inlet, the substrate inlet, the indicator inlet, the exhaust outlet, and the bar- chart channel outlet. Accordingly, Layer-3 sheet 206 includes four corresponding sets of microwells and channels for four parallel microfluidic units, including four sample recognition microwells (blue; depth, 1.5 mm by the laser raster process at 60% power and 20% speed), 4 catalytic amplification microwells (purple; depth, 1.5 mm), four indicator microwells (gold color; depth, 1.5 mm), and four bar-chart channels (depth, 0.5 mm). Each amplification microwell is connected to an indicator microwell through a connection channel (red, 6 mm x 0.6 mm, 1.0 mm in depth by the laser raster process at 50% power and 25% speed). A similar "T" phase-exchange channel (width: 0.3 mm; depth: 0.5 mm) was fabricated to keep the pressure balance while connecting three microwells. Three hollow circular microwells were fabricated at the bottom surface of the Layer-4 sheet 208 to hold circle magnets. Layer-5 sheet 210 is the bottom layer to cover the magnet microwells. After the laser ablation process, the patterned Layer-2 and Layer- 3 PMMA sheets were heat-bonded in an oven from VWR (Radnor, PA) at 150 °C for 60 min. The bonded Layer-2&3 was hydrophobicated for 30 min by fully filling the fluorinated oil which was evaporated in the air later. Afterward, 10 pL of the self-assembled DNA biosensor stock solution was injected into the sample recognition microwell and kept in the vacuum desiccator to remove the solvent. 10 pL H202 and 10 pL food dye were preinjected into the amplification microwell and the indicator microwell, respectively.”  Thus the specification teaches the figures are in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: 
The specification provides superscripts with numbers on page 16 for example for references however the specification provides no references.    Further the specification references the art of Fu et al  (0049, page 18), Qin’s group page 17, etc.  The specification should be amended to provide the articles cited by these references.
The use of the term spinchip, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 Configured to recognize, configured to react, configured to react, configured to keep in claim 1.
Configured to detect and configured to react claim 2.
Configured to receive claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation, “configured to recognize, configured to react, configured to react, configured to keep in claim 1”; “configured to detect and configured to react claim 2”;  “configured to receive claim 3”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Review of the specification filed to reveal an association between a structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Further claim 1 recites, “wherein the fragmentary DNA-platinum nanoparticles.”  It is unclear what is being fragmented.  Thus the metes and bounds are unclear what is required.
	Further claim 1 recites, “bar chart channel.”  Review of the specification did not reveal a definition of standard by which to differentiation a bar chart channel from another channel.  Thus the metes and bounds are unclear how to differentiate a bar chart channel from another channel.  
Claim 3 recites, “rotating a spin unit (Status "ON").”  The metes and bounds are unclear if the information in parenthesis is a limitation of the claim or merely a preferred embodiment.  This  rejection can be addresses by deleting the recitation in parenthesis.
Claim 4 recites, “rotating a spin unit (Status "OFF").”  The metes and bounds are unclear if the information in parenthesis is a limitation of the claim or merely a preferred embodiment.  This  rejection can be addresses by deleting the recitation in parenthesis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (us20170168044), Zhu (Angew.Chem.Int.Ed.2015,54,10448–10453), Gill (small 2006, 2, No. 8-9, 1037 – 1041), Davydova ((2016) Aptamers against pathogenic microorganisms, Critical Reviews in Microbiology, 42:6, 847-865),  Choi (Microfluid Nanofluid (2011) 10:231–247), Song (| J. Am. Chem. Soc. 2013, 135, 16785−16788).
Zhu teaches, “The capture antibodies bound on the solid support will capture target antigens from the sample. The detection antibodies, which are conjugated with catalyst, such as enzymes or catalytic nanoparticles, will then bind to another site on the target. Introduction of substrate will initiate rapid catalyzed gas-generation reaction, leading to significant pressure increase in the reaction chamber, which can be sensitively readout by a simple, low cost, and portable pressure meter.”(bottom page 10449-top 10450).   Zhu teaches the use of Pt a nanoparticles as catalase mimics as they have good stability and excellent ability to catalyze H2O2 decomposition (10450, 2nd column, top).  
Zhu teaches the detecting the pathogen of Influenza A/H5N1virus(H5N1) (page 10451, 2nd column, top).  Zhu teaches the use of magnetic beads as support to immobilize the antibodies for a portable detection device.  Zhu teaches the portable pressure meter had a 3 mm diameter hole for addition of sample.
Zhu teaches, “Herein, we demonstrate that a very familiar, yet underutilized, physical parameter—gas pressure—can serve as signal readout for highly sensitive bioanalysis.  Integration of a catalyzed gas- generation reaction with a molecular recognition component leads to  significant pressure changes, which can be measured with high sensitivity using a low-cost and portable pressure meter. This new signaling strategy opens up a new way for simple, portable, yet highly sensitive biomedical analysis in a variety of settings.” (abstract).
Yang teaches, “ A quantitative analysis method based on air pressure measuring, which can be used for the high-sensitivity quantitative detection of various targets i.e. inorganic ions, small molecules and biological macromolecules such as proteins, DNA, and even viruses, bacteria, cells, etc. The present invention catalyzes hydrogen peroxide to generate a large amount of gas using enzymes or nanoparticles, etc.; converts the target molecule detection signal into a gas pressure intensity signal; achieves signal amplification; and finally converts the pressure change into an electrical signal to conduct a reading through an air pressure meter, thereby achieving high-sensitivity quantitative detection. The feasibility, wide applicability and reliability of the present invention are certified through three different detection systems, i.e. an ELISA system, a DNA hydrogel system and a functional DNA sensor system, respectively, using an air pressure meter.” (abstract).
Yang teaches, “[0017] In functional DNA sensing system, a visualized-quantitative POCT method based on air pressure measuring for multiple targets, preferably comprises the following steps: (1) select appropriate aptamer according to the target molecules, add a sequence complementary to capture probe to the aptamer; (2) design suitable detection probe sequence according to the sequence of aptamer, allow when there are not target molecular, the detection probe can combine on the aptamer strand through the interaction between bases, while when the target molecule exist, the detection probes can be replaced by the target molecule; (3) connect the capture probe onto the surface of magnetic bead by biological or chemical conjugation method, such as the decarboxylation reaction or biotin avidin interaction, add detection DNA and aptamer, form sandwich hybridization structure of functionalization DNA on the surface of the magnetic beads; (4) add target in DNA sandwich hybridization system, target combined to aptamer, thus the detection probe on three strand structure be replaced out; (5) use magnet to enrich magnetic beads, and put the supernatant into a reaction tube, add a solution phase substrates, signal amplification molecules act with solution phase substrates, then produce signal molecules which can be read by the air pressure meter. (6) record test results according to air pressure meter readings.”
Yang teaches, “ [0010] Wherein, said signal amplification molecules comprising catalase, gold nanoparticles, platinum nanoparticles, gold platinum nanoparticles, manganese oxide nanoparticles or other enzyme or catalysts able to catalyze substrate to produce the gas, the catalytic substrate is the material which can produce a large amount of gas molecules (H2O2) after being catalyzed, gas molecules are the product (e.g., O2) after the substrate being catalyzed.” 
Yang teaches, “The method not only can be used in laboratory, to detect inorganic ions, small molecules and biological macromolecules such as proteins, DNA, and even viruses, bacteria, cell and other targets with high sensitivity and high selectivity, but also can be used for rapid analysis of quantitative POC detection with high sensitivity.”
Zhu teaches, “Herein, we demonstrate that a very familiar, yet underutilized, physical parameter—gas pressure—can serve as signal readout for highly sensitive bioanalysis.  Integration of a catalyzed gas- generation reaction with a molecular recognition component leads to  significant pressure changes, which can be measured with high sensitivity using a low-cost and portable pressure meter. This new signaling strategy opens up a new way for simple, portable, yet highly sensitive biomedical analysis in a variety of settings.” (abstract).
While Yang suggest a DNA sandwich with magnetic beads, DNA aptamer and PT nanoparticle catalyst, Yang and Zhu do not specifically a platinum nanoparticle  labeled DNA probe configured to recognize a pathogen.  
However, Gill teaches, “Pt Nanoparticles Functionalized with Nucleic Acid Act as  Catalytic Labels for the Chemiluminescent Detection of DNA and Proteins” (title).  Gill teaches, “ we reported the use of Pt NPs functionalized with nucleic acid as an electrocatalytic label for the detection of DNA by the electro catalyzed reduction of H2O2” (1037, 1st column bottom).  Gill teaches the functionalization of Pt NPs by apatmers to detect thrombin (1037, 2nd column, top).
Davydova teaches, “ The present review summarizes various modern SELEX techniques used in this field, and of several currently identified aptamers against viral particles and unicellular organisms, and their applications. The prospects of applying nucleic acid aptamers for the development of novel detection systems and antibacterial and antiviral drugs are discussed.” (abstract).  Davydova teaches antiviral aptamers (849-851), influenza aptamer (852)), hepatitis virus aptamers (852-853), salmonella aptamers (853-857), Staphylococcus aureus aptamers (857-858), E.coli (858), Mycobacterium tuberculosis (859), Unicellular parasites859-860).  Concludes, “  To summarize, the development of aptamer-based diagnostic tools resulted in the whole array of specific and sensitive biosensors for pathogen detection. There is also a number of encouraging examples of aptamers that can inhibit the infections (Table 1). All these data indicate that in the nearest future aptamer-based technology could become a real alternative to the traditional approaches for the diagnostics and therapy of infectious diseases.” (861)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use pathogen specific aptamers in the method of Yang and Zhu.  The artisan would be motivated as Yang suggests the detection of bacteria and virus and the use of aptamers.  The artisan would further be motivated as Davydova teaches, “the SELEX technology includes a variety of techniques and is flexible and tunable enough to target any particular protein of interest or a whole bacterial cell or a viral particle. There are also a number of ways to increase the biological stability of aptamers by means of various chemical modifications.”  The artisan would have a reasonable expectation of success as the artisan is merely using reagents known in the art for their intended purposes.
Yang, Zhu, Davydova and Gill while suggesting a system for detecting proteins, DNA, virus, bacteria, etc.  that includes the use of a microtiter plate and/or a gel system, they do not specifically teach an inlet microwell to receive a substance connected to a distribution channel to an analyzing component a bar chart channel or propulsion of dye.
However, Song teaches a bar chart chip (channel)  in which red ink is propelled by  a platinum catalyzed conversion of H2O2 to O2 (figure 1).  
Cho teaches microfluidic biosensors for point of care( Title).  Choi teaches inlet port and two channels and outlet port  for the detection of analytes(figure 7).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a device with inlet port and multiple channels to detect multiple different pathogens in different channels using the reagents of Yang, Zhu, Davydova and Gill.  The artisan would be motivated to use small sample amounts and amounts of reagents to save cost on reagents.  Further the artisan would be motivated to have small size as suggested by Cho to have it as a point of contact system.  The artisan would have a reasonable expectation of success as the artisan is merely using an art accepted point of contact device for the general teachings of Yang, Zhu, Davydova and Gill.  (claims 1, 2).
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide a red dye or ink in bar chart channels in the method of Yang, Zhu, Davydova and Gill.  The artisan would be motivated to be able to use visual quantitative detection of the analyte concentration  without a pressure meter.  The artisan would further be motivated as Song teaches it allows for signal detection for improved sensitivity of detection.  The artisan would have a reasonable expectation of success as the artisan is merely using known bar chart channels and red dye in a method.  
Review of the specification did not provide any specific requirement of a spin unit.  The claims require a status on and status off.  Thus the broadest reasonable interpretation is any valve that can be rotated or turned on or off.
With regards to claims 3 -4 and 7, Cho teaches valves for turning on and off (242, 2nd column, bottom).
With regards to claim 5, Yang and Zhu  teach magnets to keep the magnetic particles in place for concentration of antibodies or aptamer.  They do not specifically teach the use a magnet for each analyzing component.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide a magnet for each analyzing component in each microchannel.  The artisan would be motivated as Yang and Zhu  teach magnets to keep the magnetic particles in place for concentration of antibodies or aptamer.  The artisan would have a reasonable expectation of success as the artisan is merely providing additional magnets as suggested by the art for each separate detection reaction.  
With regards to claim 6, Yang teaches, “connect the capture probe onto the surface of magnetic bead by biological or chemical conjugation method, such as the decarboxylation reaction or biotin avidin interaction, add detection DNA and aptamer, form sandwich hybridization structure of functionalization DNA on the surface of the magnetic beads.”  Thus Yang teaches hybridization of magnetic DNA to the PT-aptamer complex.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634